     Case 8:19-bk-10822-CB   Doc 4 Filed 03/08/19 Entered 03/08/19 07:53:49   Desc
                              Main Document    Page 1 of 3


1 Michael J. Avenatti, State Bar No. 206929
  1910 Sunset Boulevard, Suite 450
2 Los Angeles, CA 90026
  Telephone: 949.706.7000
3 Facsimile: 949.706.7050
4    Attorneys for The Trial Group, LLP
     f/k/a Eagan Avenatti, LLP
5
6
7                       UNITED STATES BANKRUPTCY COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9                                 SANTA ANA DIVISION
10
11    In re:                                   CASE NO. 8:19-bk-10822-CB
12    THE TRIAL GROUP, LLP fka EAGAN
      AVENATTI, LLP,                           Chapter 11
13
                        Debtor
14                                             DEBTOR’S REQUEST FOR
                                               STANDARD HEARING AND
15                                             BRIEFING SCHEDULE RE:
16                                             CREDITOR’S “EMERGENCY”
                                               MOTION [Dkt. 2]
17
18
19

20
21
22
23
24
25
26
27
28


                     DEBTOR’S REQUEST FOR STANDARD HEARING AND BRIEFING
     Case 8:19-bk-10822-CB     Doc 4 Filed 03/08/19 Entered 03/08/19 07:53:49        Desc
                                Main Document    Page 2 of 3


1          In response to the “emergency motion” filed early this morning [Docket No. 2],
2    Debtor The Trial Group (f/k/a Eagan Avenatti, LLP) (“EA”) requests that the court set a
3    hearing in accordance with the Court’s “non-emergent” hearing procedures and further
4    requests a standard briefing schedule. This is the proper course of action for at least the
5    following five reasons:
6
7          First, there is no “emergency” or exigent circumstances. Creditor Jason Frank
8    Law (“JFL”) has failed to show that any emergency or exigent circumstances exist that
9    warrant the Court hearing this immediately. The reason for that is clear – there is no
10   emergency. Debtor EA is presently being overseen by a court-appointed receiver and
11   there are no allegations by JFL that any assets are being dissipated by the receiver or that
12   the receiver is not performing his duties. Accordingly, JFL will not be harmed or
13   damaged in any way if his motion is heard in the normal course.
14
15         Second, adequate notice of the motion has not been provided to all interested
16   parties, including the U.S. Trustee, the Internal Revenue Service, the receiver presently
17   overseeing EA and all other EA creditors. Indeed, Creditor Jason Frank Law appears to
18   have not taken any steps to inform any other interested party of his motion or provide
19   proper notice. In fact, most of the parties are not even aware of the bankruptcy filing yet,
20   let alone the motion to dismiss. Each of these parties has substantial interest in this
21   matter and deserve to be heard as to the issues raised in the motion, including (a) whether
22   the stipulation and order are enforceable and (b) whether EA and its creditors are better
23   off with the firm proceeding in bankruptcy court. This is especially true as it relates to
24   the Office of the U.S. Trustee. It is equally true as it relates to the receiver, who will need
25   to opine as to whether the case should in fact be dismissed and explain why EA and its
26   creditors are better off outside of a Chapter 11 proceeding.
27
28

                                               -1-
                       DEBTOR’S REQUEST FOR STANDARD HEARING AND BRIEFING
     Case 8:19-bk-10822-CB    Doc 4 Filed 03/08/19 Entered 03/08/19 07:53:49      Desc
                               Main Document    Page 3 of 3


1          Third, EA is presently in the process of finalizing an agreement with replacement
2    counsel and expects to have new counsel in place in this matter by Wednesday of next
3    week. This counsel, who is more familiar with bankruptcy procedures and the law
4    relating to dismissal, should be permitted to address the motion appropriately after
5    retention.
6
7          Fourth, JFL is attempting by way of its motion to have the court disregard the
8    interests of all other EA creditors, including the Internal Revenue Service, in an effort to
9    ensure JFL “jumps to the front of the line” and receives all of the Debtor’s assets, leaving
10   very little for all other EA creditors. This is patently improper and is exactly the type of
11   strong-arm tactic this court is designed to avoid.
12
13         Fifth, there is a substantial question as to whether the agreement and order relied
14   upon by JFL to dismiss this action are valid for that purpose, especially because the
15   agreement was executed within 90 days of the bankruptcy filing and therefore may be
16   void under the law.
17
18         For each of these reasons, Debtor requests that the motion be handled in the normal
19   course, pursuant to standard procedures.
20
21   Dated: March 8, 2019                    By:         /s/ Michael J. Avenatti
22                                                 Michael J. Avenatti
                                                   Attorney for The Trial Group, LLP f/k/a
23                                                 Eagan Avenatti, LLP
24
25
26
27
28

                                               -2-
                       DEBTOR’S REQUEST FOR STANDARD HEARING AND BRIEFING
